DETAILED ACTION
Status of Claims
This is a second non-final office action in response to the applicant’s arguments/remarks made in an amendment filed on 12/12/2021.
Claim 1 has been amended and has been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
Claim Objections:
The amended claim has overcome the claim objections, and the claim objections have been withdrawn.

35 U.S.C. § 112:
The amended claim has overcome two of the three issues related to insufficient antecedent basis. The amended claim 1 recites “wherein said futures instrument is a future based on the value of bitcoin.” There is insufficient antecedent basis for this limitation in the amended claim 1.



35 U.S.C. § 101:
Regarding the 101 rejection, the applicant’s arguments have been fully considered but are not persuasive.
The applicant contends that the examiner-recited reference, Pierce, is issued as a U.S. patent. That is, the USPTO has made a determination that a system for settling futures contracts that are based on virtual currencies is sufficient to satisfy the requirement of 35 U.S.C. § 101. The examiner would like to point out that the 101 rejection of the application is concluded based on the 2019 Revised Patent Subject Matter Eligibility Guidance, not the cited reference.
With respect to Step 2A Prong 1, the claim is directed to processing transactions. Specifically, the claims involve a series of steps of receiving  transaction information, matching the received transactions, and transferring bitcoins between bitcoin wallets. The claim recites receiving, analyzing, transmitting, and processing data. Based on the 2019 Revised Patent Subject Matter Eligibility Guidance (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)), the claim recites an abstract idea. 
With respect to Step 2A Prong 2, the judicial exception is not integrated into a practical application because the identified additional elements, such as a central clearing computer system, a buyer computer system, a seller computer system, and a bitcoin blockchain, merely serve as tools to perform an abstract idea and/or generally link the use of the judicial exception to a particular 
With respect to Step 2B, the identified additional elements do not amount to significantly more than the judicial exception because they amount to no more than using a computer and/or a blockchain to automate and/or implement the abstract idea (see MPEP2016.05(f)). Therefore, the claims are not patent eligible.

35 U.S.C. § 103:
The examiner prepares a second non-final action to address the issues that the applicant has presented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly 
claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
	Claim 1 recites “wherein said futures instrument is a future based on the value of bitcoin.” There is insufficient antecedent basis for this limitation in claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a system. Therefore, this claim falls within the four statutory categories of invention. 
The claim recites processing transactions. Specifically, the claim recites “receiving and matching a buy instruction … and receiving a sell instruction … for a futures instrument represented by futures instrument data stored, wherein said futures instrument is a future based on the value of bitcoin; and wherein once … matches said buy instruction and said sell instruction, sends notification data … to indicate … is enabled to accept an electronic transfer of bitcoin from a seller bitcoin wallet associated … to a central clearing bitcoin wallet, wherein said transfer takes place; wherein accepts, through the central clearing bitcoin wallet from said seller bitcoin wallet, an amount of bitcoin equal to the amount of bitcoin represented by said futures instrument data, wherein when said futures instrument expires, said amount of bitcoin represented by said futures instrument data is transferred from said central clearing bitcoin wallet to a buyer bitcoin wallet,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim involves a series of steps of receiving transaction information, matching the received transactions, and transferring bitcoins between bitcoin wallets. The claim recites receiving, analyzing, transmitting, and processing data. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim, such as the use of a trade determination system, a central clearing computer system, a buyer computer system, a seller computer system, and a bitcoin blockchain, merely use computers as a tool to perform an abstract idea. Specifically, a trade determination system, a central clearing computer system, a buyer computer system, a seller computer system, and a bitcoin blockchain perform the steps or functions of receiving transaction information, matching the received transactions, and transferring bitcoins between bitcoin wallets. The use of computers as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a trade determination system, a central clearing computer system, a buyer computer system, a seller computer system, and a bitcoin blockchain to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of processing transactions. As discussed above, taking the claim elements separately, a trade determination system, a central clearing computer system, a buyer computer system, a seller computer system, and a bitcoin blockchain perform the steps or functions of receiving transaction information, matching the received transactions, and transferring bitcoins between bitcoin wallets. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of processing transactions. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Toll et al. (US 20180006831 A1) in view of SANDOR et al. (US 20170228705 A1).
Claim 1:
Toll discloses the following:
a.	a trade determination system receiving and matching a buy instruction from a buyer computer system and receiving sell instruction from a seller computer system for a futures instrument represented by futures instrument data stored in a futures instrument database, wherein said futures instrument is a future on the value of asset. (See Fig. 1; paragraph [0018], “[t]he clearing process performed by these computer systems generally relates to activities from the time a commitment is made for a transaction [e.g., a match between a buyer-seller] until that transaction [e.g., contract] is ‘settled.’ Normally, the clearing time period [the cycle time for completing the transaction] is much longer than the time it takes for the transaction commitment to occur [e.g., the identification of a buy-sell match by an exchange computer system]”; paragraphs [0030]-[0031], “[f]or example, if order A and order B are matched by the exchange system 102, then the exchange system may send an electronic data message that includes the details of orders A and B along with an indication that they have been matched”; paragraph [0037]; paragraph [0057], “[t]his may include, for example, a regular equity trade, derivative, or option. In certain instances [e.g., for derivatives, options, futures, etc. . . . ], such contracts may exist over a number of days, months, or years. Contract management module 150 may then provide real time processing and end of day processing. The contract management module 150 may also provide delivery calculations [e.g., a number that is calculated based on the maturity of the contract and/or yield], checking for expiration, assignments, general management associated with the contract [e.g., ensuring the terms of the contract are being met], mark-to-market checking and calculations, calculation of premiums, and the like”; paragraph [0068], “[f]or example, if ‘A’ offered to sell 100 of XYZ @ 99 and ‘B’ offered to buy at that price [and exchange 102 identified a match], then the novated transactions would be from A to X and from X to B”; paragraph [0070]; paragraph [0078], “[i]n certain example embodiments, the CSD system 126 may interact with the blockchain 114 [or another blockchain] to record an immutable record of ownership for the asset subject to the trade”; and paragraph [0084], “[i]n certain example embodiments, the blockchain may be a publically provided blockchain, such as the one provided by the bitcoin network.”)
b.	a central clearing computer system, wherein once said trade determination system matches said buy instruction and said sell instruction, said central computer system is enabled to accept the electronic transfer of asset from a seller bitcoin wallet associated with said seller computer system to a central clearing bitcoin wallet associated with said central clearing computer system, wherein said transfer takes place using the bitcoin blockchain; wherein said central clearing computer system accepts, through the central clearing bitcoin wallet from said seller bitcoin wallet, an amount of asset equal to the amount of asset represented by said futures instrument data. (See Fig. 1; paragraph [0018]; paragraphs [0030]-[0031], “[f]or example, if order A and order B are matched by the exchange system 102, then the exchange system may send an electronic data message that includes the details of orders A and B along with an indication that they have been matched”; paragraph [0068], “[f]or example, if ‘A’ offered to sell 100 of XYZ @ 99 and ‘B’ offered to buy at that price [and exchange 102 identified a match], then the novated transactions would be from A to X and from X to B. Instead of A selling to B, A sells to X [the CHC] and then X sells to B.”; and paragraph [0070], “[f]or example, the transaction from A to X may be used to generate a first blockchain transaction that is from the digital wallet associated with member A to the digital wallet associated with X [e.g., system 100]”; paragraph [0078]; and paragraph [0084], “[i]n certain example embodiments, the blockchain may be a publically provided blockchain, such as the one provided by the bitcoin network.”)
c.	wherein said amount of bitcoin represented by said futures instrument data is transferred from said central clearing bitcoin wallet to a buyer bitcoin wallet associated with said buyer computer system; and wherein when said futures instrument expires, submitting further transactions. (See Fig. 1; paragraph [0018]; paragraph [0068], “[f]or example, if ‘A’ offered to sell 100 of XYZ @ 99 and ‘B’ offered to buy at that price [and exchange 102 identified a match], then the novated transactions would be from A to X and from X to B. Instead of A selling to B, A sells to X [the CHC] and then X sells to B.”; and paragraph [0070], “ [a] second transaction may also be generated that is ‘from’ X to B [and thus signed by the public key of B]. In certain instances, the input of the second blockchain transaction may be the output of the first blockchain transaction. In other examples, the first and second blockchain transactions may be separate”; paragraph [0075]; paragraph [0078]; and paragraph [0084], “[i]n certain example embodiments, the blockchain may be a publically provided blockchain, such as the one provided by the bitcoin network.”)
Toll does not explicitly disclose the following:
wherein said futures instrument is a future on the value of a bitcoin;
said central clearing computer system sends notification data to said seller computer system to indicate said central computer system is enabled to accept the electronic transfer of bitcoin; and 
transferring amount to buyer bitcoin wallet only when said futures instrument expires.
However, SANDOR discloses the following:
a.	wherein said futures instrument is a future on the value of a bitcoin. (See paragraph [0042], “[t]he registry account typically holds Bitcoin quantities in or from a digital wallet or similar electronic account,” and paragraph [0058], “[d]igital currency, as used herein, is intended to mean and include any digital crypto-currency, such as Bitcoin, LiteCoin, Dogecoin and the like.”)
b.	said central clearing computer system sends notification data to said seller computer system to indicate said central computer system is enabled to accept the electronic transfer of bitcoin. (See paragraph [0037]; paragraph [0052], “[t]he deposit can be recorded as being a transfer of the digital currency form the owner/user to the register [the clearing system/clearing company]. This is one way of implementing an escrow or deposit of digital currency by actually transferring ‘ownership’ to the clearing company transferring amount to buyer bitcoin wallet only when said futures instrument expires”; paragraph [0054]; and paragraphs [0065]-[0068], “[o]n the business day after the delivery tender notice has been submitted and the delivery assignment made by the CSP, the seller clearing member provides to the buyer clearing member[s] the intent of delivering the digital currencies. This day is termed Notice Day…. After delivery is completed, the CSP releases the delivery proceeds to the seller clearing member on the following exemplary schedule.”)
c.	transferring amount to buyer bitcoin wallet only when said futures instrument expires. (See paragraph [0013], “[p]osition holders that do not net out a long or short position before the futures contract expires become part of the delivery process. Those who stay ‘short’ must deliver eligible instruments and those who remain ‘long’ will be required to make payment and accept delivery”;  paragraph [0052], “[t]his is one way of implementing an escrow or deposit of digital currency by actually transferring ‘ownership’ to the clearing company. At the completion of the trade, the transfer of digital currency is performed using private information [e.g., the public and private keys of counterparty clearing firms] of the clearing companies that are associated with the trade”; and paragraphs [0064]-[0068].)
Toll discloses transferring asset amount from the seller’s digital wallet to the clearing house’s digital wallet and from the clearing house’s digital wallet to the buyer’s digital wallet, and submitting transactions at the expiration of each trading day. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toll, to trade futures on the value of bitcoin, to notify the seller of delivering bitcoin, and to deliver bitcoin to the buyer when future instrument expires, so that the bitcoin can be traded on a bitcoin network in the system, that the seller can perform the delivery of the bitcoin to the clearing house based on the notification, and that the bitcoin will be sent to the buyer based on the rules of futures contract, such as delivering the bitcoin to the buyer at the expiration day of the contract.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
FAY et al. (US 20160292672 A1) disclose matching transaction instructions received from buyer and seller and processing the transaction.
Dale et al. (US 20130013483 A1) disclose a future system with a center clearer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685